  Case:14-22739-MER Doc#:105 Filed:01/31/19                Entered:01/31/19 11:44:05 Page1 of 2


                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF COLORADO

IN RE:                                                                 CASE: 14-22739-MER
LIISA BETH WILSON                                                      CHAPTER 13

               DEBTOR


         CERTIFICATE OF CONTESTED MATTER AND REQUEST FOR HEARING


    On January 08, 2019, The Chapter 13 Trustee, Movant, filed a Motion pursuant to L.B.R. 9013-1 or
2002-1 entitled Motion to Dismiss Case for Failure to Make Plan Payments (Docket No. 98). Trustee
hereby represents and shows the court:

    1. The Chapter 13 Trustee, Movant, certifies that service of the motion/application and notice were
timely made on all parties against whom relief is sought and those otherwise entitled to service pursuant
to the L.B.R 9013-1.1 and 11 USC §102(1) and 342 and Federal Rules of Bankruptcy Procedure 2002
and 9007 as is shown on the certificate of service, previously filed with the motion/application on January
08, 2019.

   2. Response to motion/application has been filed by the following party/parties:
         a. LIISA BETH WILSON (Docket No. 101)

   3. The docket numbers for each of the following relevant documents are:
         a. the Motion and all documents attached thereto and served therewith, (Docket No. 98);
         b. the Notice, (Docket No. 98);
         c. the Certificate of Service of the motion and the notice, (Docket No. 98)

   4. The Chapter 13 Trustee, Movant certifies that a good faith effort has been made to resolve this
matter by contacting Debtor's attorney by telephone, without the necessity of a hearing.

    5. Resolution of this contested matter may benefit from a preliminary hearing to resolve the
following disputed legal issues: Debtor failed to make payments pursuant to the Confirmed Chapter 13
Plan.



   WHEREFORE, the Chapter 13 Trustee prays that the court set this matter for hearing pursuant to
L.B.R. 9013-1.


DATED: January 31, 2019                                 /s/ Karen G. Perse
                                                        Karen G. Perse, #17886
                                                        Attorney For The Chapter 13 Trustee
                                                        4725 S Monaco Street, Suite 120
                                                        Denver, Co 80237
                                                        (720) 398-4444 X124
                                                        Kperse@Denver13.Com
Case:14-22739-MER Doc#:105 Filed:01/31/19   Entered:01/31/19 11:44:05 Page2 of 2
